The question involved is one of statutory construction. Our duty is to ascertain the intention of the Legislature and to allow it to prevail. In doing so we construe the terms employed in formulating the statute in the light of the object sought to be accomplished. See cases cited in West's Kentucky Dig. Statutes, sec. 181.
A brief reference to the history of legislation upon the subject is necessary in order that the background of the enactment may be understood. Chapter 90 of the Acts of 1920 related generally to the regulation of the use and operation of motor vehicles. Acts of 1920, p. 415. Section 4 (a) of that act required the registration of chauffeurs, and section 4 (b) imposed upon them an annual fee of $2. Chauffeurs subject to the tax were defined in the act, section 1 (c), Ky. Stats., sec. 2739g-1 (c), to mean "a person whose business or occupation, in whole or in part, is the operation of an automobile for compensation, wages or hire. It applied to all employed drivers regardless of the character of the car to be driven. The only qualification required of drivers in order to obtain registration by paying the fee was that the applicant be vouched for by two reputable citizens who had known him for not less than 60 days. In 1924 the act was amended to provide "for additional supervision and regulation for the transportation of persons for compensation over public highways by motor propelled vehicles." Chapter 81, Acts 1924. This act first introduced the phrase "between fixed termini or over a regular route," and defined it to mean "the termini or route over which any auto transportation company usually or ordinarily operates any motor propelled vehicle, even though there may be departures from said termini or route, whether such departure be periodic or irregular." Section 1 (f). By that act the state highway commission was given jurisdiction to exercise the powers granted and perform the duties imposed by the act.
It contained no provision respecting license fees to be paid by chauffeurs, leaving in full force the existing law upon that subject. It did impose certain fees upon motor vehicles carrying passengers for hire. Section 19. It also provided that none of its provisions, except section 19 requiring the payment of fees, should apply to any motor vehicle with carrying capacity of five persons or less. This court, strange to say, construed the act to *Page 87 
exclude taxicabs from its regulations, including those provisions respecting the license fees. Commonwealth v. Louisville Taxicab  Transfer Co., 210 Ky. 324, 275 S.W. 795. The objects of the legislation, as explained in Childress v. Riggs, 212 Ky. 225, 278 S.W. 575, were: First, to provide reasonable regulation of motor transportation companies operating on the public highways, as a protection to the public; and, second, to provide funds to help repair and maintain the highways, which were impaired by such use. In 1926, the Legislature repealed chapter 81 of the Acts of 1924 and substituted therefor the present act. Chapter 112, Acts of 1926 (Ky. Stats., Supp. 1928, secs. 2739j-1 to 2739j-41, inclusive). The act itself declares (section 41) that it "shall embrace all of the law upon the subject of the regulation, supervision and administration of motor transportation in this Commonwealth for compensation." That is an explicit and unmistakable declaration of the purpose of the Legislature. Even in the absence of express provision, it is the rule that a complete act for the regulation of a particular subject supersedes and repeals pro tanto all general laws regulating that matter. Head v. Commonwealth, 165 Ky. 603, 177 S.W. 731; Commonwealth v. Boyd, 181 Ky. 382, 205 S.W. 390.
The title of the act, as may be seen from the majority opinion, expressly provided for the examination and qualification of drivers of motor vehicles used in the transportation of persons for hire and for fixing fees therefor. That portion of the title plainly contemplated the fixing of fees for all drivers of motor vehicles engaged in carrying for hire. It is said that the title is broader than the act, but that depends upon the construction put upon the act, and assumes the very question at issue. It certainly manifests an intention on the part of the Legislature to include in the act as to fees all drivers of motor vehicles transporting persons for hire over the public highways in Kentucky. The title of an act may be resorted to for the purpose of ascertaining the intention of the lawmakers, and if the construction of the law be doubtful, the interpretation indicated by the title will be adopted as within the spirit and letter of the law. Bowman v. Hamlett, 159 Ky. 184,166 S.W. 1008; Kinnaird v. Commonwealth, 134 Ky. 575, 121 S.W. 489; Commonwealth v. Barnett, 196 Ky. 731, 245 S.W. 874; Board of Drainage Commissioners v. Stephens, 213 Ky. 30, 280 S.W. 456. *Page 88 
Section 1 of the act of 1926 contains a definition of terms used therein, and section la defines the term "public highway" to mean "every street, road or highway in this state, whether within or without the corporate limits of any municipality." Section 1b defines the term "between fixed termini, or over a regular route" to mean the "termini or route, respectively, between or over which any motor transportation company usually or ordinarily operates any motor vehicle, even though there may be periodical or irregular departures from said termini or route, provided said termini or route is not wholly within the limits of a single incorporated municipality." Section 1c defines the term "motor vehicles" to mean "any motor propelled vehicle not usually operated over or on rails or any motor vehicle operated for transportation of persons by any motor transportation company." Section 2 of the act forbids the operation of "any motor propelled vehicle for the transportation of persons for compensation on any public highway in this state except in accordance with the provisions of this act."
It will be observed that section 2 is broad enough to cover, and most certainly includes, taxicabs and the drivers thereof, operating within a city for the transportation for hire of persons to or from any place within the city. Section 3 of the act provides when and how a motor transportation company may obtain the exclusive right to operate between fixed termini or over a regular route That the statute applies in part at least to taxicabs and other motor vehicles not operating over any route or between fixed termini is made plain by section 21a thereof, defining casual trips by taxicabs and certain other vehicles in limited competition with busses having a certain route exclusively set apart to them. Furthermore, section 27 imposes graduated fees upon various vehicles, and includes taxicabs which do not operate upon a regular route or between fixed termini; and section 27a provides that U-drive-its, jitneys, taxicabs, and busses operating on casual trips, as defined in the act, are excepted from the provisions thereof, except the provisions requiring the payment of fees which expressly apply to such vehicles. If this provision exempts taxi drivers from the regulations, it holds them for the fees. Section 32 forbids any person from driving an automobile or motorbus for the transportation of persons for hire between fixed termini or over regular routes as provided by the act until he has been granted a certificate by the *Page 89 
commissioner. It further provides: "Any person desiring to drive an automobile or a motor bus for hire shall file with the commissioner his application and shall pay to said commissioner a fee of twelve dollars and fifty cents ($12.50) annually." It makes further provisions to be complied with as a condition precedent to the right to obtain a license. The section plainly contemplates and covers two classes of drivers of motor vehicles for hire, namely: (1) Those that drive motor vehicles carrying passengers for hire on regular routes between fixed termini; and (2) those that drive motor vehicles carrying passengers for hire, but not upon regular routes or between fixed termini. Its language is clear and unambiguous.
In order to exempt the drivers of taxicabs from the operation of section 32, the majority opinion reads into it words which were omitted by the Legislature. It is said that this is rendered necessary, as otherwise there would be no reason for employing two sentences where one would have sufficed. It is true the Legislature could have employed different language, and it may be difficult to determine what it meant by the use of the word "certificate" in section 32 of the act in view of the definition given that word in section 1 of the act. But the absurd consequences supposed to flow from the use of the word "certificate" is not relieved by the construction adopted by the majority. That criticism applies with equal force regardless of the construction adopted, and it is not necessary for us to decide what "certificate" means when used in section 32 or section 34 any more than it is necessary for the majority to determine that meaning. The words in section 35 to the effect that the commissioner must furnish a metal badge for each licensed driver of such motor vehicles refers to all drivers of motor vehicles, and is not limited by the preceding sections relating only to those operating between fixed termini any more than it relates to preceding sections not so limited. It is said that if full effect be given section 41 by which this act shall embrace all the law upon the subject of transportation for compensation by motor vehicles and that all acts or parts of acts in conflict with it are repealed by section 42, the local regulations by the various municipalities would likewise be stricken down. But such is not the result. It means that the act is the entire state law upon the subject and it expressly preserved local police and traffic regulations as well as local *Page 90 
license fees imposed by cities. Section 27a preserves the power of municipalities to impose local license fees upon taxicabs, and their drivers, and section 28 exempts motor companies operating between fixed termini or over regular routes from paying local fees; but that act expressly preserves to municipal and local subdivisions the power to make reasonable local police and traffic regulations consistent with state law and not inconsistent with the provisions of this act. That general power is not confined to such regulations of motorbusses operating between fixed termini. It preserves the general police power already possessed by the cities except in so far as delimited by the act. A conclusive answer to the suggestion that the Legislature by the declaration of section 41 meant to confine the law solely to motor vehicles operating between fixed termini or over regular routes is the fact that chapter 81 of the Acts of 1924 and chapter 112 of the Acts of 1926 are the only laws ever enacted by the state which used the classification of motor vehicles operating between fixed termini or over regular routes. Chapter 81 was expressly repealed, so that it puts the Legislature in the ridiculous attitude of declaring that a statute was the whole law upon the subject when it was the only statute in existence relating thereto. Certainly it was thought by the Legislature that other vehicles were affected besides those operating between fixed termini, referred to in chapter 81 of the Acts of 1924 and chapter 112 of the Acts of 1926, because it repeals all laws in conflict with it.
It appears to us very plain that the statute was designed to exact a license fee from all drivers of motor vehicles operated for hire, and was not limited to one class of such drivers. The act by its express terms, is meant to cover the entire subject, and if it does not apply to the drivers of taxicabs, such as appellant, then no provision is made for them, since the act of 1920 is not in force as to drivers of motorcars which operate as carriers for hire, being repealed by sections 41 and 42 of the last act. It is my view that section 4b of the act of 1920 applies to chauffeurs who do not drive motor vehicles operated by common carriers or private carriers for hire, but drive automobiles for wages in private employment; whilst section 32 of the act of 1926 applies to all drivers of motor vehicles employed by carriers operating motor cars for hire, whether they be taxicabs operating within a city, or motorbusses operating *Page 91 
between fixed termini and over a regular route. The contrary construction results in depriving the state of a substantial revenue, and in leaving the public without the protection supposed to be derived from a responsible, experienced, controlled, and licensed body of drivers of dangerous vehicles devoted to the public service as common carriers for compensation.
It seems clear to me that the county clerk was right in demanding from appellant a fee of $12.50, and that the circuit court was right in refusing the relief sought by appellant.
I am authorized to say that Judges LOGAN and GRIGSBY concur in this dissent.